Citation Nr: 1728795	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  07-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for left ankle osteoarthritis with anterior impingement and osteophytosis prior to December 1, 2010, and in excess of 30 percent thereafter, excluding periods of total temporary disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Winkler, Associate Counsel 





INTRODUCTION

The Veteran served in the United States Army from December 1985 to November 1988. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This claim was previously remanded by the Board in April 2012 and July 2012.

In April 2012, the Board granted the Veteran's claim for entitlement to a rating of 20 percent for left knee disability from August 2005 through August 2006, denied entitlement to a rating in excess of 20 percent for left knee disability as of August 2006, denied entitlement to a rating in excess of 10 percent for lumbosacral strain, and remanded entitlement to a rating in excess of 10 percent for post-traumatic arthritis of left ankle prior to December 1, 2010, and in excess of 30 percent thereafter. As the Veteran did not appeal the February 2012 Board decision, the only issue before the Board is entitlement to an evaluation in excess of 10 percent for post-traumatic arthritis of left ankle (now rated as left ankle osteoarthritis with anterior impingement and osteophytosis) prior to December 1, 2010, and in excess of 30 percent thereafter.

In April 2012 and July 2012, the Board found the issue of entitlement to a total disability evaluation based upon individual unemployability (TDIU) was raised by the record and referred the issue to the RO. In March 2017, prior to certification to the Board, the Veteran withdrew his claim for TDIU in writing. Thus, the issue of TDIU is no longer on appeal. 

In August 2007, the Veteran requested a hearing by videoconference before the Board. A hearing was scheduled for January 2012 at the Cleveland RO. In January 2012, the Veteran requested in writing to cancel his hearing. Thus, his hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2016).
FINDINGS OF FACT

1. For the period prior to December 1, 2010, the Veteran's left ankle disability was manifested by marked limitation of motion, without evidence of ankylosis.

2. For the period as of December 1, 2010, the Veteran's left ankle disability was manifested by ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, but was not manifested by ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.


CONCLUSIONS OF LAW

1. For the period prior to December 1, 2010, resolving reasonable doubt in favor of the Veteran, the criteria for a rating of 20 percent, but no greater, for left ankle disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5270, 5271 (2016).

2. For the period as of December 1, 2010, the criteria for a rating in excess of 30 percent for left ankle disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5270 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016). The Board finds VA has satisfied its duty to notify. October 2005, October 2006, and July 2010 letters explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2016). The Board finds VA has satisfied its duty to assist. VA obtained the records reported by the Veteran, to the extent possible. VA provided examinations to evaluate the Veteran's left ankle in March 2006, March 2007, March 2011, April 2012, February 2015, and May 2015. In written argument submitted in April 2017 and June 2017, the Veteran's representative asserted that the VA examinations were only a "snapshot in time of that given moment," and did not necessarily reflect the Veteran's overall symptoms and experiences as related to his left ankle. As will be shown in greater detail below, the Veteran's statements concerning the symptoms he experiences as well as the impairment caused by his left ankle have been considered in adjudicating this claim.

II. Legal Criteria, Factual Background, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). In addition, the United States Court of Appeals for Veterans Claims (Court) has determined that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

It is the Veteran's contention that he warrants ratings higher than those currently in effect for his left ankle disability.

For the period prior to December 1, 2010, the Veteran's service-connected left ankle disability has been assigned a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5271. From that date, he has been assigned a 30 percent rating under DC 5010-5270. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016). 
Under DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003. DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5003.

Under DC 5270, a 20 percent rating is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees. Ankylosis of the ankle in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees, is to be rated 30 percent disabling. Ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity, is to be rated 40 percent disabling. 38 C.F.R. § 4.71a (2016).

Under DC 5271, a 10 percent rating is assigned for moderate limited motion of the ankle. A 20 percent rating is assigned for marked limited motion of the ankle. 38 C.F.R. § 4.71a (2016). The terms moderate and marked are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are equitable and just. 38 C.F.R. § 4.6 (2016).

The Schedule provides that the normal range of motion for the ankle is 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion. 38 C.F.R. § 4.71, Plate II (2016).




Prior to December 1, 2010

The Veteran contends he is entitled to rating in excess of 10 percent for his left ankle disability for the period prior to December 1, 2010. The Board finds the evidence is in equipoise as to whether limited motion of the Veteran's left ankle prior to December 1, 2010 reflected moderate or marked limitation. Resolving reasonable doubt in favor of the Veteran, a rating of 20 percent, but no greater, is assigned for the period prior to December 1, 2010. 
In August 2005, the Veteran contended his left ankle pain had worsened, his ankle was weak and gave out. A March 2006 VA examination reported left ankle dorsiflexion of 0 degrees and plantar flexion to 35 degrees with pain. The Veteran reported left ankle pain, soreness, tenderness, swelling, and instability. An April 2006 VA treatment record reported left ankle range of motion of 0 to 30 degrees with pain. The Veteran reported pain putting on shoes, pain at rest, and only being able to walk 10-15 minutes. A November 2006 VA treatment record reported left ankle dorsiflexion to 5-10 degrees and plantar flexion to 20 degrees. A December 2006 VA treatment record reported left ankle dorsiflexion to 15 degrees and plantar flexion to 30 degrees with minimal pain. A March 2007 VA examination reported left ankle dorsiflexion to 0 degrees and plantar flexion to 30 degrees. An October 2007 VA treatment record reported left ankle decreased range of motion. The examiner noted the Veteran had antalgic gait and walked with stiff ankles. A May 2010 VA treatment record reported left ankle dorsiflexion to 0 degrees and plantar flexion to 26 degrees without pain. In May 2010, the Veteran had triple arthrodesis procedure on the left ankle. The Veteran was granted a 100 percent total temporary disability rating from May 2010 to December 2010, due to surgical treatment for his ankle. The Veteran was granted 30 percent for his left ankle disability as of December 1, 2010. 

As noted, for the period prior to December 1, 2010, the Veteran is currently rated at 10 percent under DC 5271 for moderate limited motion of the left ankle. The highest rating that can be awarded under DC 5271 is 20 percent for marked limited motion of the left ankle. The terms moderate and marked are not defined in the rating schedule. The Board finds the evidence is in equipoise as to whether the Veteran, prior to December 2010, suffered from moderate or marked limited motion of the left ankle. During this time period, at worst, the Veteran's dorsiflexion was 0 degrees and plantarflexion was 20 degrees. The Veteran reported difficulty standing, walking, pain, soreness, tenderness, swelling, and instability. The Board finds the evidence supports marked limited motion of the left ankle. This severity is supported by the Veteran ultimately requiring triple arthrodesis procedure on the left ankle in December 2010.

The Board considered other potentially applicable diagnostic codes. DC 5270 provides for a higher rating based on ankylosis of the ankle. There is no medical diagnosis or indication of ankylosis during this period. The evidence of record indicates that the Veteran maintained some motion of the left ankle during this period. The Board considered DC 5272 for ankylosis of the subastragalar or tarsal joint, DC 5273 malunion of os calcis or astragalus, and DC 5274 for astragalectomy. The Veteran and his representative have not contended, nor have the medical records indicated, that the Veteran has been diagnosed or treated for these conditions. Therefore, DC 5270, 5272, 5273, and 5274 are not applicable. 

The Board notes the Veteran reports he is limited in activities such as standing, walking, putting on shoes, and chores because of his left ankle disability. The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations. 

After December 1, 2010

The Veteran contends he is entitled to rating in excess of 30 percent for his left ankle disability as of December 1, 2010. 

The Board has conducted a thorough review of the evidence and finds that a rating in excess of 30 percent for the left ankle as of December 1, 2010 is not warranted. During the appeal period, the preponderance of the evidence supports that the Veteran did not have ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or abduction, adduction, inversion, or eversion deformity, nor does the evidence support the Veteran had a condition that would warrant a higher rating under a different diagnostic code. 

A March 2011 VA examination reported dorsiflexion to 0 degrees, and plantar flexion to 20 degrees. The examiner noted there to be no inversion or eversion, which he found consistent with having a triple arthrodesis performed. The examiner noted pain with initial range of motion. There was not increased pain, weakness, incoordination, or fatigue with repetitive range of motion testing. November 2011 VA treatment records noted left ankle range of motion within normal limits. An April 2012 VA examination reported left ankle plantar flexion to 30 degrees with pain and dorsiflexion to be normal. There was no additional limitation of range of motion, function loss, or pain with repetitive use testing. The examiner opined the Veteran did have left ankle ankylosis in plantar flexion less than 30, but did not have left ankle ankylosis in plantar flexion 30 to 40 degrees, plantar flexion more than 40 degrees, in dorsiflexion more than 0 to 10 degrees, dorsiflexion more than 10 degrees, or with abduction, adduction, inversion or eversion deformity. A February 2015 VA examination reported pain with range of motion, but did not specify in degrees. The examiner noted pain, fatigue, weakness, and lack of endurance significantly limit functional ability with repeated use over time. The examiner found the Veteran did not have ankylosis in plantar flexion, dorsiflexion, or with abduction, inversion or eversion deformity. A May 2015 VA examination reported left ankle dorsiflexion to 5 degrees, plantar flexion to 20 degrees with pain. The examiner was unable to express range of motion in degrees after repeated use, as the Veteran could not replicate the range of motion. The examiner found the Veteran did not have ankylosis in plantar flexion, dorsiflexion, or with abduction, inversion or eversion deformity.

In a January 2011 rating decision, the Veteran was assigned a 30 percent rating for left ankle disability under DC 5270 as of December 1, 2010. The RO found the Veteran did not meet the criteria for a 30 percent rating under the diagnostic code, but considered the additional disability resulting from pain and flare-ups warranted a 30 percent rating. The Board agrees that a 30 percent rating, but no greater, is warranted. 

Under 5270, a 30 percent rating requires evidence of ankle ankylosis in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees. The April 2012 examiner found evidence of ankylosis in plantar flexion at less than 30 degrees, which would equate to a 20 percent rating under DC 5270. February 2015 and May 2015 examiners opined there was no ankylosis. Resolving reasonable doubt in favor of the Veteran, the Board finds there is evidence of ankylosis to support a rating under DC 5270. When considering the appropriate rating under DC 5270, there is no evidence the Veteran has ankylosis of the left ankle in plantar flexion between 30 and 40 degrees, or in dorsiflexion between 0 and 10 degrees, to meet the criteria for a 30 percent rating under DC 5270. Despite this, when considering functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements, the Board finds it appropriate to continue the 30 percent rating. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The February 2015 examiner opined pain, fatigue, weakness, and lack of endurance would limit the Veteran's functional ability with repeated use over time. The May 2015 examiner reported pain and weakness with repetitive use testing. The Veteran could not replicate range of motion testing after repeated use. The Board finds that the 30 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with the service-connected left ankle disability. 

The Board considered other potentially applicable diagnostic codes. The other diagnostic codes for evaluating the ankle do not allow for a rating of 30 percent or greater, so evaluation under another diagnostic code would not be in the best interest of the Veteran. 

The Board notes the Veteran reports he is limited in activities such as standing and walking. In addition, he reported his left foot and leg are always numb and burning. The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations. In addition, in a January 2017 rating decision, the Veteran was awarded an additional 20 percent rating for left common peroneal and tibial nerve entrapment, secondary to his service-connected left ankle disability, to account for accompanying numbness and burning of the left foot.

The preponderance of the evidence is against the assignment of a higher rating. Therefore, a rating of 30 percent is continued for the period as of December 2010.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, 8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An increased disability rating of 20 percent, but no greater, for left ankle disability prior to December 1, 2010 is granted, excluding periods of total temporary disability, subject to the laws and regulations governing payment of monetary awards.

A rating in excess of 30 percent for left ankle disability after December 1, 2010 is denied, excluding periods of total temporary disability.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


